Citation Nr: 0705047	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-11 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of right ankle injury.

2.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a right testicular 
condition based on VA right inguinal hernia repair in July 
2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to September 1977.

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision, in which the RO, 
inter alia, denied the veteran service connection for claimed 
residuals of a right ankle injury, as well as denied 
compensation benefits, under 38 U.S.C.A. § 1151, for claimed 
right testicular condition as related to right inguinal 
hernia repair.  The veteran filed a notice of disagreement 
(NOD) in June 2003, and the RO issued a statement of the case 
(SOC) in February 2004.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in March 2004.

In December 2006, the veteran testified during a central 
office hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of the hearing is of record.

The Board's decision on the claim for service connection for 
residuals of right ankle injury is set forth below.  The 
claim for compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for a right testicular condition based 
on VA right inguinal hernia repair in July 2002 is addressed 
in the remand following the order; this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for residuals of 
right ankle injury has been accomplished.

2.  While the veteran sustained an injury to his right ankle 
in service, no right ankle disability was shown for many 
years after his discharge from service, and the only medical 
opinion to address the etiology of current right ankle 
disability weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for claimed residuals of 
right ankle injury are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim for service connection 
for residuals of right ankle injury has been accomplished.

In a December 2002 letter, the RO informed the veteran that 
to support a claim for service-connected compensation 
benefits, the evidence must show three things:  an injury in 
military service or a disease that began in or was made worse 
during military service, or an event during military service 
that caused an injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease, or event in service.  
After the letter, the appellant and his representative were 
afforded an opportunity to respond before the RO initially 
adjudicated the claim.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support the claim for service 
connection, and has been afforded ample opportunity to submit 
such information and evidence. 

The Board also finds that the pre-rating notice letter in 
December 2002 and post-rating notice letters, dated in June 
2003 and February 2006, collectively satisfy the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In the December 2002 letter, the RO identified evidence that 
the RO had already received, and evidence that it would 
obtain, the RO also requested copies of service records from 
the veteran and indicated that obtaining record he should 
complete a consent form it to obtain private records on his 
behalf.  The June 2003 letter explained that VA is required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies 
and to make reasonable efforts to obtain relevant records not 
held by a Federal agency.  The February 2006 letter 
specifically advised the appellant, "[i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that, in this appeal, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Board notes that the RO did not readjudicate the veteran's 
claim after providing him the most recent notice in February 
2006; however, the record shows that the veteran was given an 
opportunity to submit additional evidence pertinent to his 
claim but did not submit such evidence prior to certification 
of his appeal to the Board.  Therefore, readjudication of the 
veteran's claim was unnecessary.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); see also Mayfield v. Nicholson, No. 02-1077, at 7 
(Vet. App. Dec. 21, 2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue, and the 
RO provided notice as to existence of disability and nexus in 
the notice letters identified above.  The RO provided notice 
pertinent notified the veteran of the criteria for degree of 
disability and effective date of rating in an April 2006 
letter, after the rating action on appeal; as with the 
earlier documents, the Board finds that the timing of that 
notice is not prejudicial to the veteran.  Because the Board 
decision herein denies the claim for service connection, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection w3ith the claim herein 
decided.  The RO obtained the appellant's service medical 
records and from those VA and private medical providers that 
the appellant identified as having relevant records.  The 
appellant was afforded a VA-contracted medical examination in 
connection with the claim, and the report of that examination 
is of record.  A transcript of the December 2006 Board 
hearing is also of record.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence in addition to that identified above, that needs to 
be obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for residuals of right ankle injury.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran's service medical records show that in April 
1977, the veteran twisted his right foot.  He was noted to 
have a prior history of dislocation at the ankle.  The X-ray 
showed no apparent fracture.  The diagnosis was questionable 
ligament tear.  The veteran's July 1977 Report of Examination 
for separation shows that the veteran had a sprain of the 
right ankle in May 1977 that was healing and was 
nondisabling.

Post-service, the first evidence of a diagnosis of a right 
ankle disability was shown in a May 2004 VA examination 
report.  The veteran reported that in 1976 and 1997, he 
sprained his right ankle twice, both times twisting it while 
running.  An X-ray of the right ankle was conducted, which 
revealed old trauma of the inferior aspect of the medial 
malleolus.  There was a question as to whether the veteran 
had old trauma of the inferior aspect of the lateral 
malleolus as well.  After physical examination, the diagnosis 
was status post sprain of the right ankle without 
degenerative change.

In a December 2004 letter, G.J. states that he served with 
the veteran in the Army and was a witness that the veteran 
suffered a right ankle injury while in service in 1977.  He 
stated that the veteran was treated but still suffered great 
pain afterward.  On several occasions, he witnessed the 
veteran wrapping his ankles with gauze to provide additional 
support.

The veteran testified during his Board hearing in December 
2006 that he injured his foot in service while he was playing 
basketball.

The Board notes that the record demonstrates that the veteran 
incurred an injury to the right ankle in service.  Currently, 
he has a diagnosis of status post sprain of the right ankle 
without degenerative changes.  Hence, the only question 
remaining for resolution is whether there is a medical nexus 
between the veteran's current status post sprain of the right 
ankle and his injury to the right ankle noted in service.  

Unfortunately, the Board finds that the only medical opinion 
on the matter of whether the veteran's current status post 
right ankle sprain is related to service weighs against his 
claim for service connection.  In this regard, the May 2004 
VA examiner opined that the veteran's ankle pain was less 
likely than not related to his injury in service.  The 
physician stated that if the veteran had degenerative change 
in his right ankle, then the right ankle pain was at least as 
likely as not related to his prior in-service ankle strain.  
However, he stated that if the veteran did not have current 
degenerative change in the right ankle, then his right ankle 
pain was less likely related to his in-service ankle problem.  
As noted above, the veteran was diagnosed to be without 
degenerative change, according to his May 2004 X-ray of the 
right ankle.  

As the May 2004 VA examiner based his opinion on both 
examination of the veteran, and his review of the veteran's 
service and post-service medical records, the Board finds 
that this opinion-that the veteran's current status post 
sprain of the right ankle is less likely related to his 
service-is probative of the medical nexus question.  
Therefore, the Board finds that the veteran's right ankle 
pain is less likely related to his in-service ankle problem.  
Significantly, neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any contrary medical opinion supporting that his current 
disability is related to his service.  

In addition to the medical evidence, the Board has considered 
the lay assertions advanced by G.J. (as to the existence of 
the injury, which the Board already accepts) as well as the 
veteran (as to etiology of current right ankle problems). 
While the Board does not doubt the sincerity of the veteran's 
belief that the he has current  right ankle disability that 
is related to service, this claim turns on a medical matter.  
As a layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on such a matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, 
his assertions as to the relationship between current right 
ankle problems and in-service injury have no probative value.  

For all the foregoing reasons, the claim for service 
connection for residuals of right ankle injury must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for claimed residuals of right ankle 
injury is denied.


REMAND

The Board finds that additional development is warranted with 
respect to the claim for compensation benefits, pursuant to 
the provisions of 38 U.S.C. § 1151, for a right testicular 
condition based on VA right inguinal hernia repair in July 
2002.  

The veteran contends that improper VA medical treatment in 
July 2002 led to his testicular atrophy.  He asserts that his 
testicular atrophy was an unforeseen complication from his 
right inguinal hernia repair performed at a VA facility.  

Review of the evidence of record reveals a June 2002 VA 
treatment record that shows that the veteran presented to the 
surgical clinic as a referral after discovering a painful 
right inguinal mass approximately three weeks prior.  
Physical examination revealed a reducible right inguinal 
mass.  Examination of the genitalia revealed both testes 
descended, normal adult external male genitalia.  The 
diagnosis was right inguinal hernia.  The plan was to repair 
the hernia on July 3, 2002.

The July 2002 VA operative note shows a pre-operative 
diagnosis of right inguinal hernia.  The procedure was a 
right inguinal hernia repair.  During the surgery, the 
veteran's condition was stable and there were no 
complications noted.  The findings were a hernia sack in the 
spermatic cord.  The post-operative diagnosis was right 
inguinal hernia indirect.

Later in July 2002, a VA treatment record shows that the 
veteran sought treatment and stated that the right testicle 
was swollen and had gotten harder since his July 2002 
surgery.  He described the pain as being sharp when he stood 
and piercing and diminishing when standing.  The onset of the 
pain was three to four days prior.  The next day the veteran 
returned for treatment.  It was noted that there was minimal 
edema in the groin and some small amount of right scrotal 
edema.  There was no evidence of recurrent herniation or 
other problem.  The diagnosis was satisfactory post op 
course.

A September 2002 VA treatment record shows that the veteran 
complained of some scrotal discomfort.  He reported that he 
had hernia surgery in June and had some complications.  Since 
then, he felt as if his right testicle was firmer than the 
left.  He had no pain, no penile discharge, and no urinary 
discomfort.  Physical examination revealed that the testicle 
on the right felt a little firm, but was normal size, and the 
epididymis was normal.  The diagnosis was testicular 
swelling, likely benign.

A December 2002 VA scrotal ultrasound revealed that the right 
testicle was small in size.  It had a much poorer blood 
supply by Doppler ultrasound than the left testis. 

A December 2002 private medical record from M.M., M.D., the 
veteran's treating physician, states that Dr. M.M. saw the 
veteran that day and the veteran's right testicle was 
abnormally small.  The physician noted that the testicle 
appeared to be smaller than when he informally saw the 
veteran two to three weeks ago.

A February 2003 VA treatment record shows that the right 
testicle was atrophic - one third of the size of the left 
testicle.  The veteran denied significant pain.  The 
diagnosis was right testicular atrophy.  It was noted that 
the veteran's right testicular atrophy was likely secondary 
to hernia repair (which is a known complication).

In March 2003, the RO requested that qualified medical 
personnel review the veteran's pertinent records and render 
an objective and proper medical opinion as to whether the 
veteran suffered a permanent and chronic disability as a 
result of the necessary consequences of the treatment 
rendered at the VA medical center (VAMC).  The physician was 
to state whether the claimed disability was due to and 
approximately the result of the treatment by medical 
personnel at the VAMC and whether the veteran suffered a 
discernible and permanent disability, as claimed, as a result 
of medical or surgical treatment at a VA medical facility.

In March 2003, J.C., M.D., FACS, a VA physician, responded to 
the RO's request and stated that he had reviewed the 
veteran's medical records.  He recited the veteran's 
treatment for his right inguinal hernia, to include his July 
2002 surgery and follow-up treatment.  Dr. J.C. stated that 
after careful review of all pertinent records, both inpatient 
and outpatient, as well as surgical operative reports and 
progress notes from both Salisbury and Columbia VAMCs, he did 
not think that the veteran had suffered a permanent and 
chronic disability as a result of the necessary consequences 
of the treatment rendered at the VAMC in Salisbury.  He 
stated that the postop problem that the veteran had was one 
that was very common and many times totally unavoidable in 
repair of an inguinal hernia.  The inguinal hernia is 
potentially a condition that could cause severe medical 
problems in that the hernia could become incarcerated with a 
resultant death of small bowel and multiple complications.  
Therefore it was absolutely necessary that the hernia be 
repaired.  Dr. J.C. indicated that he saw no deviation from 
the standard treatment and care of the veteran and it was his 
opinion that the veteran had not suffered any permanent or 
chronic disability as a result of his treatment at the 
Salisbury VAMC.

A November 2004 letter from the veteran's private treating 
physician, M.M., M.D., states that he evaluated the veteran 
who had right testicular atrophy.  He further stated that the 
right testicular atrophy occurred after the veteran had 
inguinal surgery on the right in June 2002.  Dr. M.M. stated 
that, in his opinion, the right testicular atrophy occurred 
as a result of the inguinal surgery at the VA in June 2002.

A January 2005 letter from the same private physician, Dr. 
M.M., states that after examining the veteran in November 
2004 and January 2005, it was his opinion that the veteran 
suffered right testicular injury caused by trauma and 
interruption of blood supply to the testicle.  He explained 
that this condition was recognized by the extreme testicular 
atrophy on the right.  Based on the veteran's history, Dr. 
M.M. stated that this post-operative complication occurred 
during repair of the veteran's right inguinal hernia at the 
VA hospital in June 2002.  After his review of literature, 
Dr. M.M. stated that this complication was not unavoidable 
when performed by an experienced surgeon.  It was his opinion 
that the veteran had suffered permanent testicular damage as 
a result of his treatment at Salisbury VAMC in June 2002.

In April 2005, the veteran underwent a VA examination.  The 
veteran reported having right testicular pain that waxed and 
waned all the time.  Physical examination revealed that the 
right testicle was absent but for a residual clump of tissue 
approximately 5.0 mm in diameter on the right.  The diagnosis 
was right testicular atrophy secondary to right inguinal 
hernia repair and multiple residuals.  The examiner opined 
that the veteran's testicular atrophy was most likely caused 
by or the result of the veteran's right inguinal repair.  The 
examiner noted that he reviewed several articles that 
discussed chronic residual neuralgia with testicular atrophy.  
He stated that testicular atrophy was an uncommon but well 
recognized complication of inguinal hernia repair and 
ischemic orchitis was a complication that was disappointing 
to the patient but resulted in testicular atrophy.  The 
examiner further stated that this clearly had happened in the 
veteran's case.

The Board notes that the evidence of record includes 
conflicting opinions as to whether VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider and whether the veteran's right testicular 
atrophy was a reasonably foreseeable consequence of his VA 
right inguinal hernia repair.  Although the RO obtained a 
medical opinion from a VA physician in March 2003 that states 
that the veteran's right testicular atrophy was a reasonably 
foreseeable consequence of his VA right inguinal hernia 
repair, subsequently, the veteran submitted an opinion from 
his private physician in January 2005 that contradicts the 
March 2003 VA physician's opinion.  The record shows that the 
veteran underwent VA examination in April 2005; the report of 
that examination includes comment that the examiner agreed 
with the opinion of the March 2003 VA examiner.  However, the 
Board notes that this examination was conducted by a 
physician's assistant and also does not answer the specific 
questions that are necessary to resolve the claim on appeal.

Therefore, the Board finds that further examination of the 
veteran and panel opinion, by a board of at least two 
physicians, is needed.  See 38 U.S.C.A. § 5103A.  The Board 
should provide a clearer, more definitive medical opinion as 
to whether the proximate cause of the veteran's right 
testicular atrophy, which occurred subsequent to his July 
2002 right inguinal hernia repair, was VA fault as a result 
of improper VA treatment during his July 2002 surgery.  In 
providing the requested opinion, the board should 
specifically consider and discuss the March 2003 VA opinion 
from Dr. J.C.,  and the January 2005 opinion from the 
veteran's private treating physician, Dr. M.M. 

Hence, the RO should arrange for the veteran to undergo VA 
genitourinary examination, by a Board of at least two 
physicians, at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claim for section 1151 benefits.  See 38 
C.F.R. § 3.655 (2006).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled audiological 
evaluation or neurological examination, the RO should obtain 
and associate with the claims file a copy(ies) of the 
notice(s) of the date and time of the scheduled 
appointment(s) sent to him by the pertinent VA medical 
facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from VAMCs in 
Salisbury, North Carolina and Columbia, South Carolina, dated 
up to December 2004.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Salisbury and Columbia VAMCs, for the period from 
December 2004 to the present, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2006) as regards requesting 
records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim 
remaining on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should request all evidence 
in the appellant's possession.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Salisbury and Columbia VAMCs all 
pertinent records of evaluation or 
treatment of the veteran's right 
testicular condition, for the period 
from December 2004 to the present.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to his claim on appeal.  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period.

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all records and/or responses 
from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA genitourinary examination, by a panel 
of at least two physicians, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to each  physician designated to examine 
the veteran, and the single report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physicians prior to the completion of 
their report), and all clinical findings 
should be reported in detail.

In a single, collaborative report, the 
panel should render an opinion, 
consistent with the record and sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
proximate cause of the veteran's right 
testicular atrophy is (a) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA during the July 
2002 right inguinal hernia repair, or (b) 
an event not reasonably foreseeable.  In 
reaching this opinion, the urologist 
should address the matter of whether, 
during the July 2002 right inguinal 
hernia repair or during subsequent visits 
to the VA during which the veteran sought 
treatment for his right testicle, VA 
failed to exercise the degree of care 
that would be expected of a reasonable 
health care provider.  

In rendering an opinion, the panel should 
specifically consider and discuss the 
March 2003 VA opinion from Dr. J.C., and 
the January 2005 opinion from the 
veteran's private treating physician, Dr. 
M.M.  

The panel should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
compensation benefits, pursuant to 
38 U.S.C. § 1151, in light of all 
pertinent evidence and legal authority.

8.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefit 
requested should be granted or denied.  The appellant need 
take no action unless otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


